675 N.W.2d 40 (2004)
469 Mich. 1012
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tito OLIVER, Defendant-Appellant.
Docket No. 124493, COA No. 248940.
Supreme Court of Michigan.
February 27, 2004.
On order of the Court, the application for leave to appeal the July 1, 2003 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
Defendant pleaded no contest for his role in an armed robbery at a home. His sentence was enhanced because the victims were terrorized. However, defendant never entered the home or dealt personally with the victims, so he could not have engaged in terrorization.
One of the primary objectives of our sentencing guidelines is to impose greater punishment on the more culpable parties. Defendant is less culpable than his accomplices. However, the accomplices each received a lesser sentence than defendant did. Defendant's sentence erroneously reflected that he had engaged in terrorization. Because this error undermines the objectives of the sentencing guidelines and has prejudiced defendant, I would remand for resentencing.